DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 09/02/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please Note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 03/14/2022 Applicants elected without traverse f the invention of Group II, drawn to methods comprising genetic analysis, and the particular species that is “the 5’-end of the retrogene insertion”.
As set forth in on page 2 of the Office Action of 16/615,659, the election requirement between the elected 5’-end of the retrogene insertion (relevant to instant claims 59 and 60) and the 3’-end of the retrogene insertion (relevant to instant claims 61 and 62) is withdrawn.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see pages 45-50 of the specification).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejection of claim 56 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 3 of the Office Action of 06/02/2022 is withdrawn in light of the cancellation of claim 56.

New Claim Rejections - 35 USC § 112 - Indefiniteness
Claims 58-64 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejected claims are unclear over recitation of the phrase “the method according to claim 55”, as recited in claim 58 (from which claims 59-62 depend) and in claims 63 and 64.  Claim 55 is a cancelled claim, and thus the required subject matter of claims that depend from that cancelled claim are entriely unclear.

Withdrawn Claim Rejections - 35 USC § 112 – Written Description
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3-6 of the Office Action of 06/02/2022, is withdrawn in light of the amendments to the claims.  

Claim Rejections - 35 USC § 103
Maintained / Modified as Necessitated by Claim Amendments
The instant rejection of claims is appropriate where the breadth of the claims does not require that any FGF4 retrogene in CFA12 is in fact present or detected (e.g.:  the “assessing” as recited in claim is an intended use of the method, and the reagents of the methods are sufficiently broad to detect the presence or absence of the retrogene insertion).  Where the methods rendered obvious by the cited prior art can assess the presence or absence of an FGF retrogene insertion in CFA12, the methods are properly rendered obvious by the cited prior art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53, 54 and 65-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (2009) as cited on the IDS of 02/21/2020, including the Supplementary material, in view of Quignon et al (2009) as cited on the IDS of 02/21/2020, Richardson et al (2014) and ten Bosch et al (2010).
	Relevant to the instant rejection of claim 53, Parker et al provides for the assessment of DNA isolated from dogs to detect the presence of an inserted retrogene encoding FGF4 (e.g.:  Fig. 3; Supplementary Materials and Methods).  Parker et al teaches:  the analysis of genomic DNA from blood, relevant to claim 54 (e.g.:  Supplementary Materials and Methods – Sample collection and DNA isolation); the disclosure of the retrogene sequence (e.g.:  Fig 3) and detection of the relevant sequence using oligonucleotide primer pairs, and sequencing the inserted retrogene using primers (e.g.:  (e.g.:  Supplementary Materials and Methods – Sequencing the insert; Table S5).  The reference further teaches the particular relevance of the function of the inserted gene in breeds such as dachshund, Pekingese, and basset hound (p.995; Table S1), relevant to claims 65, 66 and 67.
Parker et al focuses on the presence of an FGF4 retrogene inserted in chromosome 18 as associated with chondrodysplasia, but the reference also indicates a significant association in CFA12 (e.g.:  Fig. 1).
The association of CFA12 with chondrodysplasia that is taught by Parker et al is further recognized by Quignon et al, which provides additional genome wide scans to identify QTLs associated with canine morphological variation.  Quignon et al specifically discloses CFA12 as associated with canine limb length (e.g.:  Figure 2), and makes reference to a suggestion of an FGF4 retrogene in CFA12, providing (p.332 – Discussion):
 … a highly significant association was found on chromosome 18, corresponding to a FGF4 retrogene insertion (Parker et al. 2009).  Other loci with less significant associations were identified in that study, one of them located on CFA12 (p-value = 5 x 10–33) in a region corresponding to the CFA12 locus described here.

and

 … it is likely that the causal mutation is hidden within intergenic sequences, perhaps affecting a cryptic distant enhancer of a neighboring gene, or the mutation could occur as a novel gain-of-function insertion, or rearrangement, as recently demonstrated by Parker et al. (2009)

	Parker et al in view of Quignon et al thus provides a speculative teaching of a particular retrogene (i.e.:  FGF4) and a region of interest (CFA12), and although neither reference discloses the presence of the specific integration of the FGF4 retrogene into CFA12, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have performed an assessment of the biological samples from a canine (as taught by both Parker et al and Quignon et al) to evaluate the genetic content in the CFA12 locus which is provided as a region of interest by both Parker et al and Quignon et al.  
	Further relevant to the claimed methods, Richardson et al teaches the detection of genetic variants, including retrogene insertion (e.g.:  Figure 1; Table 1) using assessment of genetic content derived from whole genome sequencing.  The reference teaches that a variety of different technologies (i.e.: reagents and methodological steps) can be used to generate whole genome sequencing data, including the SOLiD3 platform (e.g.:  Table 1; p.478).  The SOLiD3 platform is reviewed by ten Bosch et al (e.g.: p.61 – SOLiD3 System; Figure 6.3).  Relevant to the instant claims, ten Bosch et al teaches that the SOLiD3 System provides accurate sequencing data of the entire target genome, and includes steps of PCR amplification and sequencing using universal primers which hybridize to amplicons.
	It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have used the SOLiD3 system (as taught by ten Bosch et al) to have provided a whole genome analysis (as taught by Richardson et al) of a canine genome.  A whole genome analysis would include that detection of genetic content throughout the entirety of the subject genome, and would thus provide the “assessing” as broadly required by the claims.  The skilled artisan would have been motivated to perform such a whole genome analysis based on the suggestion of Quignon et al that the canine genome includes a genetic element of interest in CFA12 that is associated with a phenotypic trait of interest.  Where Quignon et al suggests that the genetic element is likely “hidden within intergenic sequences, perhaps affecting a cryptic distant enhancer of a neighboring gene, or the mutation could occur as a novel gain-of-function insertion, or rearrangement” the skilled artisan would recognize that the whole genome sequence analysis of a genome using a SOLiD3 method (as taught by ten Bosch et al) would provide a detailed analysis of the genome capable of detecting any sort of variant including retrogene insertions as taught by Parker et al.  In rendering the methods of the rejected claims obvious in view of the cited prior art, it is further noted that Quignon et al specifically suggests “discovery of the causal mutation will likely require sequencing of the entire 500-kb region in a panel of TiS and ThL dog breeds” and that techniques including “next generation sequencing should allow deep sequencing across the 500-kb region in the very near future”.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 103 as rendered obvious by the cited prior art.  Applicants’ arguments (p.5-7 of the Remarks of 09/02/2022) have been considered but are not persuasive to withdraw the rejection as maintained above.  Applicants have argued that the amended claims are directed to a particular FGF4 retrogene insertion at CFA chr12:33,710,168-33,710,178 which is not taught or suggested by the cited prior art.  The argument is not persuasive because it is not commensurate in scope with the required limitations of the claims.  This is relevant where the claims do not require that the particularly disclosed FGF4 retrogene insertion at CFA chr12:33,710,168-33,710,178 is in fact present and detected in a biological sample; the claims are directed to a much broader “assessing … for the presence of”, which clearly encompasses the analysis of a sample that lacks the insertion.  This aspect of the claims is further indicated in the recited “reagents configured to detect the presence or absence” of the insertion; the claims do not require any particular or specific reagents directed to the structure (i.e.:  the sequence) of the insertion itself.  The examiner maintains the cited prior art renders obvious the analysis of the entire canine genome to look for an FGF4 retrogene insertion, and that such a comprehensive whole-genome sequencing analysis, with the techniques and reagents taught by the cited prior art are sufficient to meet the broad limitations of the rejected claims.  The rejected claims do not require regents specifically directed to the insertion/fusion portions (i.e.:  the 5’-end or 3’-end of the FGF4 retrogene inserted into chr12:33,710,168-33,710,178), nor to the claims require the detection of the FGF4 retrogene inserted into the recited portion of CFA chr.12.  The claims only require the assessment of the canine genome, which is rendered obvious by the cited prior art.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634